Exhibit 10.1

 

[g33341kii001.jpg]

 

2015 Incentive Compensation Plan
Effective January 1, 2015
Personal and Confidential

 

Employee

Robert E. Balletto

2015 Base Salary

$

200,000

 

 

 

Title

President/CEO

2015 Bonus Target

18

%

$

36,000

 

 

 

 

 

 

 

 

Thresholds

Maintain CAMELS rating at one of the two highest ratings

 

Maintain an Asset Quality rating of “Satisfactory” or better

 

Maintain Loan Quality Control rating at “Satisfactory” or better

 

 

Goal #1:

Bank Profitability: Achieve Return on Assets

 

Annual Payout Target

70%

=

$

25,200

 

 

 

 

Payout

 

Goals

 

 

 

95% of Budget =

 

$

8,400

 

At Budget =

 

$

16,800

 

106% of Budget =

 

$

25,200

 

Stretch Goal

 

 

 

Every .03% over 106% of Budget

 

$

8,400

 

 

Goal #2:

Achieve Efficiency Ratio

 

Annual Payout Target

30%

=

$

10,800

 

 

 

 

Payout

 

Goals

 

 

 

102% of Budget =

 

$

3,600

 

At Budget =

 

$

7,200

 

97% of Budget =

 

$

10,800

 

Stretch Goal

 

 

 

Every 2% under 97% of Budget

 

$

3,600

 

 

NOTES:

 

Bonus targets are based on Georgetown Bancorp Inc. 2015 budget.

All dollar figures are based on  estimates of annualized salary.  Incentive
payments are based on the employee’s actual base compensation for the fiscal
year, which includes  straight time pay,  vacation, holiday, personal, sick and
jury duty pay.  Overtime and other payments including previous year’s bonus
payout will be excluded from the calculation.

 

To be eligible for the Incentive Compensation, the employee must be actively
employed, performing at a level of “satisfactory” or above, and not be on a
written warning at the time of the incentive payment.

 

The Bank shall have the right to rescind and recoup or “clawback” incentive
payments paid under this plan if the Compensation Committee concludes that such
awards were paid out based on information that is later found to be materially
incorrect, including payments that were determined, in whole or in part, on
financial statement information that is subsequently restated.

 

By signing below I confirm receipt of my Incentive Compensation Plan and my
understanding of the provisions stated above.

 

 

/s/ Robert E. Balletto

 

January 26, 2015

Robert E. Balletto

 

Date

 

 

 

 

 

 

/s/ Kathleen R. Sachs

 

January 26, 2015

Kathleen R. Sachs, Director

 

Date

Chair, Compensation Committee

 

 

 

--------------------------------------------------------------------------------